Exhibit 10.14

AGREEMENT FOR LUMP SUM PURCHASE OF COMPANY TIMBER

This AGREEMENT FOR LUMP SUM PURCHASE OF COMPANY TIMBER (this "Agreement") is
entered into as of January 10, 2006 between SCOTIA PACIFIC COMPANY LLC, a
Delaware limited liability company ("Seller") and MAXXAM GROUP INC., a Delaware
corporation ("Purchaser").

Background

 

A.

The Seller is the owner of the Specified Company Timber (as hereinafter
defined).

B.           The Seller is a party to that certain Indenture dated as of July
20, 1998 between the Seller and U.S. Bank National Association
(successor-in-interest to State Street Bank and Trust Company) (the "Trustee"
and/or "Collateral Agent"), as modified by that certain First Supplemental
Indenture dated July 16, 1998 and that Second Supplemental Indenture dated July
20, 1999 (as so modified, the "Indenture").

C.           The Seller's obligations under the Indenture are secured, inter
alia, by a lien on the Specified Company Timber (the "Trustee Lien").

D.           So long as certain conditions set forth in the Indenture have been
satisfied, the Indenture permits the Seller to sell the Specified Company Timber
free of the Trustee Lien or to grant rights to harvest the Specified Company
Timber which are prior to the Trustee Lien.

E.           The Seller desires to sell, and the Purchaser desires to purchase,
the Specified Company Timber, free of the Trustee Lien in accordance with the
terms and conditions set forth in the Indenture and in accordance with the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

I

DEFINITIONS

1.1          Definitions. For all purposes of this Agreement, unless the context
otherwise requires, all capitalized terms which are used but not defined herein
shall have the meaning set forth in Schedule A to the Indenture, which is
incorporated by reference as if fully set forth herein.

II

PURCHASE

2.1          Purchase of Specified Company Timber. Effective upon Closing (as
herein defined) and subject to all conditions and other terms contained in this
Agreement, the Seller shall sell, convey, transfer and assign to the Purchaser
all of the timber rights described on Exhibit A attached hereto (the foregoing
are herein collectively referred to as the "Specified Company Timber"). Title to
the Specified Company Timber shall pass to the Purchaser at Closing.

 

 



 

 

2.2          Unadjusted Purchase Price. The Unadjusted Purchase Price shall be
$2,340,030.42 (the "Unadjusted Purchase Price"). The Unadjusted Purchase Price
was calculated using the prices established by the California State Board of
Equalization for the first half of 2006 for the relevant species, size codes and
estimated mbf amounts shown on Exhibit B hereto.

2.3          Final Purchase Price. It is the intent of the Seller and the
Purchaser that the final purchase price for the Specified Company Timber reflect
the actual species, size codes, and mbf amounts contained in the logs actually
harvested by Purchaser before the deadlines specified in Section 6.3 below.
Accordingly, after the earlier of (i) December 31, 2006 or (ii) all of the
Specified Company Timber having been scaled in accordance with Article V hereof,
the final purchase price for the Specified Company Timber (the "Final Purchase
Price") shall be determined using the prices established for the first half of
2006 by the California State Board of Equalization for the relevant species,
size codes and mbf amounts, determined by the results of scaling the logs
actually harvested from the Specified Company Timber by such date. If the Final
Purchase Price exceeds the Unadjusted Purchase Price, the Purchaser shall pay
such excess to the Seller, and if the Unadjusted Purchase Price exceeds the
Final Purchase Price the Seller shall pay such excess to the Purchaser. Any
amount owing pursuant to the foregoing sentence from the Purchaser to the
Seller, or from the Seller to the Purchaser, as the case may be, shall be paid
within 45 days following the determination of the Final Purchase Price.

III

TIMBER HARVESTING PLANS AND RELATED MATTERS

3.1          Harvesting. All harvesting of the Specified Company Timber
hereunder shall be conducted pursuant to a valid Timber Harvesting Plan.

3.2          Compliance with Laws. All harvesting of Specified Company Timber
and other related activities conducted by the Purchaser under this Agreement
shall be conducted in all material respects in accordance with all applicable
Environmental Laws, Timber Laws, and General Laws, including, without
limitation, those relating to streams, waterways, wildlife habitat and
endangered species, and shall be conducted in all material respects in
accordance with the terms, provisions, restrictions and conditions of each
applicable Timber Harvesting Plan, sustained yield plan, habitat conservation
plan, or similar plan or permit and all federal, state and local laws, rules and
regulations relating to or incorporated into any Timber Harvesting Plan,
including laws relating to streams, waterways, wildlife habitat and endangered
species. Notwithstanding the foregoing, any and all reforestation obligations
associated with the harvesting of the Specified Company Timber, including any
reforestation obligations imposed by any Timber Harvesting Plan or habitat
conservation plan, shall remain the obligation of the Seller and are not
obligations of the Purchaser.

IV

REPRESENTATIONS AND WARRANTIES

4.1          Purchaser's Representations and Warranties. The Purchaser hereby
represents and warrants to the Seller as follows:

(a)          The Purchaser has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
full corporate power and authority to own its properties and conduct its
business as presently conducted, and is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
material to the performance of its obligations under this Agreement.

 

 



 



(b)          This Agreement has been duly authorized, executed and delivered by
the Purchaser and constitutes the valid and legally binding agreement of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
to the extent such enforceability may be limited by Bankruptcy Law or general
principles of equity; and the Purchaser has full corporate power and authority
to enter into and perform its obligations under this Agreement.

(c)          No consent, approval, authorization or order of any Governmental
Authority is required for the execution and delivery by the Purchaser of this
Agreement.

(d)          The execution, delivery and performance by the Purchaser of this
Agreement does not violate, conflict with, result in a breach of, or constitute
a default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under the charter or
by-laws of the Purchaser, or any General Law, Timber Law or Environmental Law
applicable to the Purchaser and in effect on the date hereof, or the terms of
any bond, debenture, note or any other evidence of indebtedness or any
agreement, indenture, lease or other similar instrument to which the Purchaser
is a party or by which it or any of its properties is subject.

(e)          There is not pending or, to the knowledge of the Purchaser,
threatened, any action, suit, proceeding or investigation involving the
Purchaser (and, to the knowledge of the Purchaser, no basis for any such action,
suit, proceeding or investigation exists) before any Governmental Authority
which could reasonably be expected to have a material adverse effect upon this
Agreement or the ability of the Purchaser to perform its obligations hereunder.

4.2          Seller's Representations and Warranties. The Seller hereby
represents and warrants to the Purchaser as follows:

(a)          The Seller has been duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware, with full limited liability company power and authority to own its
properties and conduct its business as presently conducted, and is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of each jurisdiction material to the performance of its
obligations under this Agreement.

(b)          This Agreement has been duly authorized, executed and delivered by
the Seller and constitutes the valid and legally binding agreement of the Seller
enforceable against the Seller in accordance with its terms, except to the
extent such enforceability may be limited by Bankruptcy Law or general
principles of equity; and the Seller has full limited liability company power
and authority to enter into and perform its obligations under this Agreement.

(c)          No consent, approval, authorization or order of any Governmental
Authority is required for the execution and delivery by the Seller of this
Agreement.

(d)          The execution, delivery and performance by the Seller of this
Agreement does not violate, conflict with, result in a breach of, or constitute
a default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under the charter or
limited liability company agreement of the Seller, or any General Law, Timber
Law or Environmental Law applicable to the Seller and in effect on the date
hereof, or the terms of any bond, debenture, note or any other evidence of
indebtedness or any agreement, indenture, lease or other similar instrument to
which the Seller is a party or by which it or any of its properties is subject.

 

 



 



(e)          There is not pending or, to the knowledge of the Seller,
threatened, any action, suit, proceeding or investigation involving the Seller
(and, to the knowledge of the Seller, no basis for any such action, suit,
proceeding or investigation exists) before any Governmental Authority which
could reasonably be expected to have a material adverse effect upon this
Agreement or the ability of the Seller to perform its obligations hereunder.

(f)           All of the Specified Company Timber is covered by valid Timber
Harvesting Plans, which Timber Harvesting Plans are listed in Exhibit A hereto;
and a full and complete copy of each such Timber Harvesting Plan has been
furnished to or otherwise been made available to the Purchaser.

(g)          The Seller has good and marketable title to the Specified Company
Timber, and after giving effect to the release described in Section 9.3(a)(iii)
hereof, the Specified Company Timber will upon Closing be free and clear of the
Trustee Lien and all other monetary liens or encumbrances.

V

SCALING AND RELATED MATTERS

5.1          Scalers. The Purchaser shall be responsible for all scaling and
measuring of logs purchased pursuant to this Agreement. The Purchaser shall, at
its own expense, furnish one or more qualified scalers acceptable to the Seller.
Notwithstanding the foregoing, the Purchaser shall be permitted to subcontract
such functions to Pacific Lumber in a manner consistent with Article VIII
hereof. Any scalers used in connection with this Agreement may be employees of
Pacific Lumber.

5.2          Method. Scaling shall be done as soon as practicable upon delivery
of logs to Pacific Lumber's log deck according to the Net Short Log Scribner
Scale methodology of scaling. Notwithstanding the foregoing, the Purchaser may,
at its option, utilize the weight equivalency methodology of scaling. In such
event, the Purchaser shall scale in accordance with the requirements of the
California State Board of Equalization (or any successor agency) for the weight
equivalency methodology of scaling, as in effect from time to time. In
accordance therewith, the Purchaser shall scale truckloads of logs from time to
time upon request of the Seller according to the Net Short Log Scribner Scale
methodology, and shall appropriately adjust the assumptions used in its weight
equivalency methodology on an ongoing basis to reflect the results of such
scaling. Notwithstanding the foregoing, Purchaser will utilize Net Short Log
Scribner Scale methodology of scaling or will utilize third party scalers, as
applicable, if the Seller is obligated to exercise its rights to require Pacific
Lumber to utilize such methods pursuant to the last sentence of Section 4.12 of
the Indenture.

5.3          Verification. The Seller may, upon reasonable notice to the
Purchaser, at the Seller's option and cost, at any time or from time to time
utilize independent scalers from the Northern California Log Scaling and Grading
Bureau (or any successor organization) or any other recognized third party log
scaling and grading bureau to verify the scaling by the Purchaser. The Purchaser
shall cooperate fully in any such verification by the Seller. The Seller shall
utilize independent scalers for at least two consecutive Business Days in each
six month period, upon reasonable notice to the Purchaser. The Purchaser shall
appropriately adjust the results of its scaling on a prospective basis to
reflect the results of such third party scaling.

 

 



 



VI

HARVESTING

6.1          Removal of Timber. The Purchaser, at its own expense, agrees to cut
and remove the Specified Company Timber in a manner consistent in all material
respects with prudent business practices which, in the reasonable judgment of
the Purchaser (i) are consistent with then current applicable industry standards
and (ii) are in compliance in all material respects with Section 3.2 hereof and
all applicable Timber Laws, Environmental Laws and General Laws. Notwithstanding
the foregoing, the Purchaser shall be permitted to subcontract such functions to
Pacific Lumber in a manner consistent with Article VIII hereof.

6.2          Residual Parts. Provided that Pacific Lumber is the Services
Provider under the New Services Agreement, the Purchaser shall be entitled, at
its option and at no additional cost to the Purchaser (a) to harvest and retain
for its own use, any and all hardwood trees which are permitted to be harvested
pursuant to any Timber Harvesting Plan applicable to the Specified Company
Timber, (b) to remove for its own use, any and all residual parts of trees
harvested pursuant to any Timber Harvesting Plan applicable to the Specified
Company Timber, including, but not limited to, breaks, limbs and tops, and (c)
to remove for its own use gravel and rock from the Company Timber Property in
connection with the harvesting of the Specified Company Timber.

6.3          Timing. The Purchaser shall complete harvesting of the Specified
Company Timber within the applicable time period set forth in the applicable
Timber Harvesting Plan (inclusive of any extensions thereof); provided that the
Purchaser shall have no right to harvest the Specified Company Timber after
December 31, 2006.

6.4          Access. Seller grants Purchaser such access over Seller's
timberlands as Purchaser may reasonably require in order to harvest the
Specified Company Timber and otherwise exercise its rights hereunder. Subject to
Sections 1(b) and 9(b) of that certain New Reciprocal Rights Agreement dated
July 20, 1998 among Seller, Pacific Lumber and Salmon Creek, Seller also grants
Purchaser the right to construct roads over Seller's timberlands as Purchaser
may reasonably require in order to harvest the Specified Company Timber and
otherwise exercise its rights hereunder. By their execution hereof, Pacific
Lumber and Salmon Creek also grant Purchaser such access and road construction
rights in respect of their timberlands.

VII

INDEMNIFICATION, INSURANCE

7.1          Indemnity. The Purchaser shall be liable for, and shall indemnify,
protect, defend and hold harmless the Seller, the Trustee and the Collateral
Agent, their respective subsidiary and affiliate companies and their respective
agents, employees, managers, directors, partners, officers, servants and
representatives against, any and all claims, demands, causes of action, expenses
or liabilities (including reasonable attorneys' fees and disbursements) of every
kind and character (whether known or unknown, fixed or contingent, liquidated or
unliquidated, secured or unsecured, choate or inchoate, accrued, absolute or
otherwise), suffered or sustained, arising from (i) the breach by the Purchaser
of any of its representations, warranties, covenants and agreements set forth in
this Agreement, (ii) actions or omissions of the Purchaser in connection with
its obligations hereunder and (iii) failure of the Purchaser to have complied
with the terms and conditions of approved Timber Harvesting Plans in connection
with the Specified Company Timber or any other Timber Laws, Environmental Laws
and General Laws applicable to such operations, as then in effect. The Seller
shall notify the Purchaser promptly of any claim for which it may seek
indemnity. The Purchaser shall have the right to defend the claim, and the
Seller shall cooperate in the defense. If the Purchaser does not defend such
claim, the Seller may have separate counsel and the Purchaser shall pay the
reasonable fees and expenses of such counsel.

 

 



 



7.2          Insurance. The Purchaser shall at all times maintain comprehensive
general and automobile liability insurance against claims for personal injury,
death or property damage with limits of liability of not less than $10,000,000
per occurrence and deductibles of up to $3,000,000 per occurrence and (ii) all
such worker's compensation or similar insurance as may be required by applicable
laws, provided that the Purchaser may self-insure any or all worker's
compensation liabilities. To the extent that any of the insurance required by
this Section 7.2 is not or ceases to be available at commercially reasonable
rates, the Purchaser may maintain insurance coverage in accordance with the
prudent standards then being followed by other companies engaged in the same or
similar lines of business or having comparable properties.

VIII

INDEPENDENT CONTRACTOR STATUS, USE OF PACIFIC LUMBER AS LICENSED TIMBER OPERATOR

8.1          Purchaser as Independent Contractor. The Purchaser, either directly
to the extent permitted by applicable law, or indirectly through Pacific Lumber
as described in Section 8.2 below, shall harvest the Specified Company Timber
and perform its other obligations hereunder as an independent contractor. The
number of employees, the selection and retention of such employees, the hours of
labor and the compensation for services to be paid to any and all such employees
of the Purchaser or Pacific Lumber shall be determined by the Purchaser or
Pacific Lumber, as the case may be. All employees, agents, contractors and
subcontractors hired by the Purchaser or Pacific Lumber to perform any
obligations of the Purchaser hereunder shall not be deemed to be the employees,
agents, contractors and subcontractors of the Seller, and all salaries and
compensation payable to them shall be the exclusive responsibility of the
Purchaser or Pacific Lumber, as applicable.

8.2          Delegation to Pacific Lumber. The parties agree that Pacific Lumber
will continue to be the licensed timber operator with respect to each Timber
Harvesting Plan relevant to the Specified Company Timber, and agree that Pacific
Lumber will (either directly, or though its subcontractors to the extent
permitted by applicable law) perform all of the functions of a licensed timber
operator with respect to the Specified Company Timber. The parties further agree
that Pacific Lumber may perform, on behalf of the Purchaser, all of the
Purchaser's obligations set forth in Articles V and VI hereof, provided however,
that any failure by Pacific Lumber to perform such obligations shall not relieve
the Purchaser of any of its obligations hereunder.

IX

CLOSING

9.1          Closing. The consummation of the transactions contemplated by this
Agreement, including the execution and delivery of the documents identified in
Section 9.3 hereof (the "Closing"),shall take place no later than January 13,
2006 at the offices of First American Title Company at 1034 Sixth Street,
Eureka, California 95501, at 1 p.m. local time, or on such other date and time
as the Seller and the Purchaser may mutually agree in writing.

 

 



 



 

9.2

Conditions to Closing.

(a)          Seller's Conditions to Closing. The obligations of the Seller to
consummate the Closing are conditioned upon the satisfaction or waiver in
writing (subject to applicable law), on or prior to the Closing, of each of the
following conditions:

(i)           This Agreement shall not have been terminated in accordance with
Section 10.1 hereof;

(ii)          The representations and warranties of the Purchaser contained in
Section 4.1 hereof shall be true and correct as at the date hereof and at
Closing;

(iii)        All of the conditions and requirements set forth in the Indenture
with respect to the sale of the Specified Company Timber free of the Trustee
Lien shall have been satisfied; and

(iv)         The Purchaser shall have delivered to the Seller the items set
forth in Section 9.3(b) hereof.

(b)          Purchaser's Conditions to Closing. The obligations of the Purchaser
to consummate the Closing are conditioned upon the satisfaction or waiver in
writing (subject to applicable law), on or prior to the Closing, of each of the
following conditions:

(i)           This Agreement shall not have been terminated in accordance with
Section 10.1 hereof;

(ii)          The representations and warranties of the Seller contained in
Section 4.2 hereof shall be true and correct as at the date hereof and the
Closing; and

(iii)        The Seller shall have delivered to the Purchaser the items set
forth in Section 9.3(a) hereof.

 

9.3

Closing Deliveries

(a)          Seller's Closing Deliveries. At the Closing, the Seller shall
deliver to the Purchaser the following:

(i)           One or more duly executed bills of sale conveying the Specified
Company Timber to the Purchaser, each substantially in the form attached hereto
as Exhibit C;

(ii)          One or more duly executed instruments of conveyance, suitable for
recording, conveying the Specified Company Timber to the Purchaser, each
substantially in the form attached hereto as Exhibit D; and

 

 

 



 

 

(iii)         One or more partial reconveyances of mortgage releasing the
Trustee Lien.

(b)          Closing Deliveries by Purchaser. At the Closing, the Purchaser
shall deliver to the Seller the following:

(i)           The Purchaser shall deliver the Unadjusted Purchase Price to the
Seller by wire transfer of immediately available funds to such account as may be
designated in writing by the Seller.

9.4          Closing Costs. The closing costs associated with the transactions
contemplated by this Agreement shall be borne by the parties hereto as follows:

(a)          The Purchaser and the Seller shall each bear one-half of any
recording fees, escrow fees and delivery charges associated with the
transactions contemplated by this Agreement.

(b)          The Seller shall bear the cost of (i) the timber yield tax imposed
on the Specified Company Timber (ii) the real property transfer tax (if any)
imposed by reason of the transactions contemplated by this Agreement, and (iii)
any endorsements to the Title Insurance Policy required by the Indenture.

(c)          The Purchaser shall bear the cost of any title insurance issued in
favor of Purchaser with respect to the Specified Company Timber.

X

MISCELLANEOUS

10.1       Termination. This Agreement may be terminated only as follows: (a)
the Seller and the Purchaser may terminate this Agreement by mutual written
consent at any time prior to Closing, and (b) if the Closing has not occurred by
January 20, 2006, either party hereto may terminate this Agreement by written
notice to the other party. In the event of the termination of this Agreement
pursuant to this Section 10.1, all obligations of the parties hereunder will
terminate without any liability or obligation of either party to the other under
this Agreement; provided that no party shall be released from liability
hereunder if this Agreement is terminated by reason of the failure of such party
to have performed its obligations hereunder. This Section 10.1 shall survive any
termination of this Agreement.

10.2       Amendments. This Agreement may be amended by an agreement in writing
signed by the Seller and the Purchaser.

10.3       Notices. All notices and other communications required or permitted
hereunder shall be in writing and, unless otherwise provided in this Agreement,
shall be deemed to have been duly given when delivered in person or by mail or
when dispatched by telegram or electronic facsimile transfer (confirmed in
writing by mail simultaneously dispatched) to the addressee at the address
specified below:

 

 

 

 



 

 

 

If to the Purchaser:

MAXXAM Group Inc.

1330 Post Oak Boulevard, Suite 2000

Houston, Texas 77056-3058

Fax: 713-267-3702

Attention: General Counsel

 

If to the Seller:

Scotia Pacific Company LLC

125 Main Street, Second Floor

Scotia, California 95565

Fax: (707) 764-5001

Attention: Vice President, Finance and Administration

10.4       Limitations on Assignment. Except as specifically set forth in
Article VIII hereof, neither the Purchaser nor the Seller shall assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other party.

10.5       Governing Law. This Agreement shall be governed by the internal laws
of the State of California without regard to principles of conflict of laws.

10.6       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

10.7       Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof.

10.8       Headings. The section headings of this Agreement are only for the
purpose of reference and shall not affect the meaning hereof.

10.9       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of each party hereto and their respective
successors and permitted assigns.

10.10     Further Assurances. After the Closing each party hereto will from time
to time, at the reasonable request of the other party, execute and deliver, or
cause its affiliates to execute and deliver, such other instruments of
conveyance and transfer and such other instruments, documents and agreements,
and will take such other actions as such other party may reasonably request in
order to more effectively or more expeditiously consummate any of the
transactions contemplated hereby and to vest in Purchasers the Seller's right,
title and interest in, to and under the Specified Company Timber; provided that
the requesting party will at its cost prepare such additional documents and
instruments and will handle any submittal, applications, processing, recording
and registrations with respect thereto.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement for Lump Sum Purchase of Specified Company Timber as of the date first
above written.

 

PURCHASER:

 

MAXXAM GROUP INC.

 

By:

/s/ Paul N. Schwartz                                             

 

Name: Paul N. Schwartz

 

 

Title:   Vice President



 

SELLER:

 

SCOTIA PACIFIC COMPANY LLC

 

By:

/s/ Jeffrey C. Barrett                                             

 

Name: Jeffrey C. Barrett, Ph.D.

 

 

Title:   Vice President



 

ACKNOWLEDGED AND AGREED:

THE PACIFIC LUMBER COMPANY

 

By:

/s/ Gary L. Clark                                  

 

Name:      Gary L. Clark

 

 

Title:

Vice President-Finance and

 

 

Administration

 

 

 

ACKNOWLEDGED AND AGREED for the

Limited purposes set forth in Section 6.4 of this

Agreement:

 

SALMON CREEK LLC

 

By:

/s/ Gary L. Clark                                  

 

Name: Gary L. Clark

 

 

Title:   President



 

 

 

 

 

 

 